ORIGINAL                                       05/10/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 22-0122


                                           OP 22-0122


  RICHARD E. SHREVES,                                                         FILED
               Petitioner,
                                                                              MAY 1 0 2022
                                                                            Bowen Greenwood
                                                                          Clerk of Suprerne Court
                                                                             State of Montana
        v.                                                              ORDER
  DEPARTMENT OF CORRECTIONS,

               Respondent.



        Representing himself, Richard E. Shreves seeks rehearing, pursuant to M.
                                                                                 R. App.
 P. 20(1), of this Court's March 22, 2022 Order denying his petition for writ
                                                                              of mandate
against the Department of Corrections. Shreves argues that the Court erred
                                                                               in concluding
that "a civil rights complaint in either state or federal court was a plain[
                                                                             ] and adequate
remedy."
        M. R. App. P. 20(1) provides criteria for rehearing. Pertinent here, this
                                                                                       Court will
consider a petition for rehearing only upon the grounds "[t]hat it overlo
                                                                                oked some fact
material to the decision[,] . . . or [t]hat its decision conflicts with a statute
                                                                                   or controlling
decision not addressed by the supreme court." M. R. App. P. 20(1)(a)(i)
                                                                              and (iii). "Absent
clearly demonstrated exceptional circumstances, the supreme court will not
                                                                                  grant petitions
for rehearing of its orders disposing of motions or petitions for extraordinar
                                                                               y writs." M.
R. App. P. 20(1)(d).
       Our Order pointed out that "[a] writ of mandate will not issue absent the availa
                                                                                   bility
of another remedy in the ordinary course of law." Shreves contends that
                                                                        he does not have
a speedy remedy under the law and that the Court failed to analyze the
                                                                         issues, such as
irreparable harm. He concludes that "a civil action and resulting damag
                                                                        es does nothing to
provide meaningful nor timely relief, neither for services that meet
                                                                         the basic need of
general well-being, nor for basic nutrition DOC asserts it provides in each
                                                                            meal."
      This Court has authority to dismiss a writ in an original proceeding procedurally
and without analyzing any claim. M. R. App. P. 14(7)(a). Shreves misses the purpose of
a writ of mandate because such a writ occupies the space where no other remedy exists.
Section 27-26-102, MCA.       Shreves's claims present factual issues, not simply the
enforcement of a clear legal duty. His claims of immediate and irreparable injury are
redressable in a civil action where a court may receive evidence and develop a record. His
references to Montana case law do not assist his arguments because both elements for a
writ of mandate existed in those cases. See OPD v. McMeekin, 2009 MT 439, 354 Mont.
130, 224 P.3d 616 and State ex re. Burkhartsmeyer Bros. v. McCormick, 162 Mont. 234,
5810 P.2d 266 (1973). Shreves has not demonstrated any criteria for rehearing.
      IT IS THEREFORE ORDERED that Shreves's Petition for Rehearing is DENIED.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Richard E. Shreves personally.
      DATED thist t•N day of May, 2022.




                                            2